DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicant’s arguments, filed 21 April 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 

Claim Status
Claims 2, 5, 14-15 and 19 are cancelled.
Claims 1, 3-4, 6-13 and 16-18 are pending.
Claims 16-18 are withdrawn.


CLAIM REJECTIONS

Obviousness Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1, 3-4, and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Scott (WO 2012/012385 A2), in view of Rege (WO 2014/088573 A1; of record).


    PNG
    media_image1.png
    444
    875
    media_image1.png
    Greyscale

Scott teaches a zinc ion source is present in the oral care composition (pg 46, claims 14-15). Scott also teaches the form of a gel (pg 45, claim 11).
Scott does not require thymol (see claim 9, pg 45), and does not reference terpineol.
prima facie case of obviousness exists. MPEP 2144.05 (I).  	For claim 4, Scott teaches a formulation with abrasives (pg 18: 18-19).
For claim 6, Scott teaches the formulation comprises a humectant and a surfactant (pg 19: 5-9). Scott teaches the formulation contains a fluoride ion source (pg 19: 10-12), reading on claim 7. For claim 9, Scott teaches the oral care composition may contain tetrasodium pyrophosphate and/or tetrapotassium pyrophosphate (pg 20: 27-33). For claim 10, Scott teaches the addition of a peroxide source (pg 46, claim 14). For claim 12, Scott teaches a dentifrice (pg 5: 10).
For claim 13, Scott teaches acetyl isoeugenol in an amount of 0.02% to 5%; fluoride in an amount of 0.05% to about 0.3% (pg 19: 20-21); alkali pyrophosphates such as tetrasodium pyrophosphate and tetrapotassium pyrophosphate (pg 20: 27-33) in the amount of from 2% to 6% (pg 21: 1-5)
  Scott does not teach zinc phosphate as the zinc source as recited in claim 1; the amount of zinc phosphate recited in claims 2 and 5; a basic amino acid as recited in claim 8; or an additional zinc ion source as recited in claim 11. 

For the limitation of “the amount of zinc phosphate is 0.1 to 4% by weight” in claim 1, Rege teaches zinc phosphate in an amount of 2% (pg 2, [0007]), within the claimed range. 
For claim 8, Rege teaches the addition of a basic amino acid in 5% (pg 2, [0007]). Rege teaches zinc phosphate is more soluble in basic media than neutral media (pg 1, [0005]). Rege teaches the basic amino acid, e.g., arginine or lysine, which can confer a basic pH to the formulation (pg 2, [0006]).  
For claim 11, Rege teaches the compositions may further comprise additional zinc ion sources such as zinc citrate, zinc sulfate, zinc silicate, zinc lactate, zinc oxide, and combinations thereof; for example in one embodiment, a dentifrice comprising 1% zinc phosphate and 1% zinc citrate (pg 4, section 1.9.).
For claim 13, Rege teaches zinc phosphate in an amount of 1% to 3% (pg 3, [0012]), within the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention to modify the composition of Scott to include zinc phosphate, a basic amino acid, and an additional zinc compound. A person of ordinary skill would have been motivated to include zinc phosphate, a 

Examiner’s Reply to Attorney Arguments
The remarks of 21 April 2021 have been fully considered. However, the rejections of claims 1, 3-4, and 6-13 over the references cited above is maintained.
Rejection of claims 1-13 under 35 U.S.C. §103 over Scott (WO 2012/012385) and Rege 
The applicant argues that the rejection is improper since it fails to provide motivation to combine the teachings of Scott and Rege to obtain the present invention and provide a reasonable expectation of success. The applicant cites In re Stepan as support, and alleges the fact pattern in the present case mirrors that of Stepan. The applicant alleges that like Stepan, the Examiner has not shown why one of skill in the art would have had an expectation of “unexpected antimicrobial efficacy” based on Scott and Rege (see pg 6 of “Remarks”).
Stepan since the fact pattern in Stepan is non-analogous with the fact pattern of the present application. Stepan is drawn to a composition comprising water, a glyphosate salt, and a surfactant system, and the functional limitation of the resulting solution having a cloud point above 70oC. That is, the claimed composition contains two species unrelated by structure or function, to provide the functional limitation of an elevated cloud point to the composition as a whole. The decision of the Court was that a person of ordinary skill would not have been able to optimize the composition by intuition or common sense to arrive at the claimed functional limitation.
However, the instant claims are drawn to two chemical species, zinc phosphate and acetyl isoeugenol, that are related by function. It is noted that the functional limitation in instant claim 1 is drawn to the antimicrobial property of acetyl isoeugenol that is taught by Scott. In the rejection set forth above, Scott teaches acetyl isoeugenol as an antimicrobial and Rege teaches zinc phosphate as an antimicrobial. The motivation to combine two compositions known to have the same purpose to form a third composition for the same purpose is set forth in MPEP 2144.06: “"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 
The applicant argues that the Examiner has not shown why one of skill in the art would have had an expectation of “unexpected antimicrobial efficacy” based on Scott and Rege. The Examiner disagrees. Example 2 (pg 16) of the instant disclosure provides the following data:


    PNG
    media_image2.png
    520
    1323
    media_image2.png
    Greyscale


In the example, the composition comprising the claimed elements provides an improvement of 0.11 log units over a composition comprising only zinc phosphate, a difference in efficacy of about 30%. 
As discussed in MPEP 716.02(a), differences between the claimed invention and the prior art may be expected to result in some differences in properties; the unexpected property or result must actually be unexpected and of statistical and practical significance, i.e., the different must be one of kind and not 
The applicant argues that the Examiner has not sufficiently demonstrated that isoeugenyl acetate is particularly efficacious, much less that it can be combined with zinc phosphate in order to arrive at the Applicant’s claimed oral care composition.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. As discussed above, Scott teaches acetyl isoeugenol as an antimicrobial and addition of acetyl isoeugenol to a composition containing zinc phosphate results in an increased degree of antimicrobial efficacy of 30%. Scott teaches antimicrobial zinc salts can be added to the oral care compositions comprising eugenol acetate, a positional isomer of acetyl isoeugenol (pg 13: 1-5). As such, one of ordinary skill would expect that zinc salts are compatible with acetyl isoeugenol with a reasonable expectation of success. It is further noted that 
The applicant argues that the limitation in claim 1 of “wherein the amount of acetyl isoeugenol is effective to reduce microbial counts relative to a reference standard that does not include acetyl isoeugenol” is not disclosed in the cited art and corresponds closely to the data in Example 2, and further argues that the limitation is entitled to patentable weight. The applicant cites Allergan Sales, LLC v. Sandoz, Inc., 935 F.3d 1370 (Fed. Cir. 2019), as possessing a similar fact pattern, and argues that the Federal Circuit gave patentable weight to a similar “wherein” clause, which required an advantage in efficacy compared to a reference.
While acetyl isoeugenol is selected from a list of known antimicrobial essential oil derivatives provided by Scott, the applicant has not shown an unexpected advantage of acetyl isoeugenol. As set forth in MPEP 2144.07, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. As discussed above, Scott teaches acetyl isoeugenol as an antimicrobial. As such, the effective concentration of acetyl isoeugenol is considered a result effective variable and optimization of a result effective variable is routine for one of ordinary skill in the art and is a motivation to arrive at the claimed composition, including the functional limitation “the amount of acetyl 
The Examiner disagrees with applicant’s interpretation of the applicability Allergan Sales since the fact pattern in Allergan Sales differs from that in the instant application. Specifically, the claim before the Court is a method claim, while instant claim 1 is drawn to a composition. As such, the teaching of Scott regarding the presence of acetyl isoeugenol as an antimicrobial and the discussion in MPEP 2144.05(II) provide motivation for optimizing the amount of acetyl isoeugenol in the composition.
The applicant argues that Scott does not teach or suggest zinc phosphate as the zinc ion source or that zinc phosphate could be specifically selected and combined with acetyl isoeugenol in order to arrive at the Applicant’s claimed composition.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is noted that the rejection cites Rege, which clearly teaches zinc phosphate as an antimicrobial useful in oral care compositions.

CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 




/MICHAEL P COHEN/Primary Examiner, Art Unit 1612